
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.63


RELIANT ENERGY, INC. NON-EMPLOYEE
DIRECTORS' COMPENSATION PROGRAM
Effective January 1, 2006

1.Purpose.    The Reliant Energy, Inc. Non-Employee Directors' Compensation
Program (the "Program") has been established by Reliant Energy, Inc. (the
"Company") to attract and retain as members of its Board of Directors (the
"Board") persons who are not full-time employees of the Company or any of its
subsidiaries but whose business experience and judgment are a valuable asset to
the Company and its subsidiaries.

2.Retainer Fees.    Each member of the Company's Board who is not an employee of
the Company or any of its subsidiaries ("Director") will receive an annual
retainer fee of Forty-Five Thousand Dollars ($45,000). A Director who serves as
a member of the Audit Committee of the Board will receive an additional annual
retainer fee of Ten Thousand Dollars ($10,000). A Director who serves as a
member of any committee of the Board other than the Audit Committee will receive
an additional annual retainer fee of Five Thousand Dollars ($5,000).

3.Meeting Fees.    Each Director will receive Two Thousand Dollars ($2,000) for
each meeting of the Board he attends and a Director who serves on any committee
of the Board will receive Two Thousand Dollars ($2,000) for each committee
meeting he attends.

4.Payment of Meeting Fees and Retainer Fees. 4.1Directors must elect in writing
to have the fees described in Sections 2 and 3 paid in cash or in shares of
Company common stock ("Common Stock"). The election must be made annually before
the end of the calendar year prior to the calendar year in which such fees are
earned (or, for an initial election, within 30 days of becoming a Director).

4.2Retainer fees described in Section 2 will be paid in four equal installments
with each installment paid following the end of each calendar quarter. Meeting
fees for meetings held in each calendar quarter will be paid after the end of
the applicable calendar quarter. If a Director elects to have all or a portion
of his meeting and retainer fees paid in Common Stock, the value of the Common
Stock will be established as of the first business day following the end of the
calendar quarter for which the fees are being paid.

4.3If a Director elects to have all or a portion of the fees described in
Sections 2 and 3 paid in Common Stock, then in addition to payment of the fees,
the Director will receive Common Stock subject to the restrictions described
below ("Restricted Stock") in an amount equal to 25 percent of the fees payable
to the Director, valued as of the first business day following the end of the
calendar quarter. Such Restricted Stock is subject to the risk of forfeiture and
is nontransferable through the end of the Director's then-current term on the
Board; provided, however, that beneficial ownership of all Restricted Stock
vests immediately upon the first to occur of the following events: (i) the
Director's death or (ii) disability.

5.Equity Compensation. 5.1Upon a Director's initial election to the Board, the
Director will receive a grant of five thousand (5,000) shares of Restricted
Stock. Such Restricted Stock is subject to the risk of forfeiture and is
nontransferable through the end of the Director's initial term on the Board.

5.2Each Director will receive an annual grant of six thousand (6,000) shares of
Restricted Stock for each year that the Director holds such office with the
Company. This Restricted Stock is subject to the risk of forfeiture and is
nontransferable through the end of the Director's then-current term on the Board
in which such Restricted Stock is granted.

6.Form of Grants. Restricted Stock and Common Stock grants will be made pursuant
to the terms and conditions of the Reliant Energy, Inc. 2002 Long Term Incentive
Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.63



RELIANT ENERGY, INC. NON-EMPLOYEE DIRECTORS' COMPENSATION PROGRAM
